DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
    obviousness or nonobviousness.

Claims 1, 8 and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Virassamy FR 2577389 in view of Dupont et al. US 2001/0041202 in view of Fee US 2006/0105084 as evidenced by Hydrocolloids in the Food Industry in view of Sworn et al. US 2012/0021112 in view of Martinez et al. US 2008/0003270 in view of May US 2002/0090432.
Regarding claim 1 and 23, Virassamy discloses a food product comprising a sauce having a creamy appearance and a meat emulsion (a comminuted meat product) completely encasing the sauce having a creamy appearance.
Claims 1 and 23 differs from Virassamy in the recitation that the food product is a canned, retorted food product. 
Dupont teaches that it is known in the art to preserve meat and sauce products by canning and retorting ([0002]). It would have been obvious to one of ordinary skill in the art to modify the food product of Virassamy to be a canned, retorted food product as taught by Dupont in order to provide the product of Virassamy with a longer shelf life that would not require refrigeration. 
Claims 1 and 23 differs from Virassamy in view of Dupont in the recitation that the sauce is a flowable sol consisting essentially of water, a starch, xanthan, and konjac and in the recitation that the flowable sol comprises from about 25 to about 75% of the food product and where the meat emulsion and the konjac contains all the protein of the canned retorted food product.
Fee discloses a method for making a packaged food product comprising forming a gravy (‘084, [0002], [0010], [0029]). Fee discloses a common composition for the gravy included in a packaged retorted pet food (‘084, [0031]) consists essentially of water, starch and a gum and discloses possible gums include xanthan ([0018], Table 2) xanthan is a hydrocolloid as evidenced by Hydrocolloids in the Food Industry (Pg. 20). It would have been obvious to one of ordinary skill in the art to modify the gravy of Virassamy in view of Dupont to consist essentially of water, starch and xanthan and to be a hydrocolloid dispersion as taught by Fee as evidenced by Hydrocolloids in the 
Fee additionally discloses that it is common to make a canned food product comprising a sauce such as a runny gravy or a gel with a meat composition (‘084, [0002], [0017], [0018]). Stated somewhat differently Fee teaches that it is common practice to modify a sauce to be either a runny gravy or gel. It would have been obvious to one of ordinary skill in the art to modify the garnish/hydrocolloid dispersion of Virassamy in view of Dupont in view of Fee as evidenced by Hydrocolloids in the Food Industry to be a flowable sol as additionally taught by Fee as it was common in the art to modify a sauce provided with a meat composition in a package to be retorted to be a flowable sol. Further regarding the hydrocolloid dispersion comprising about 25 to about 75% of the food product, it is noted that Fee discloses optimizing the amount of ingredients of the food product in order to provide sufficient aesthetic impact ([0006], [0010]) therefore it would have been obvious to one of ordinary skill in the art to vary the amount of hydrocolloid dispersion including to values presently claimed in order to provide sufficient aesthetic impact.
Claims 1 and 23 differs from Virassamy in view of Dupont in view of Fee as evidenced by Hydrocolloids in the Food Industry in the recitation that the gravy is specifically a hydrocolloid dispersion that is a flowable sol having a creamy appearance and consisting essentially of water, a starch, and xanthan and konjac. 
Sworn discloses a typical gravy may be constituted from a combination of xanthan and konjac (‘112, [0006], [0101], [0102], [0104], [0106]). To therefore modify the gravy of  Virassamy in view of Dupont in view of Fee as evidenced by Hydrocolloids in the Food Industry to additionally contain konjac as taught by Sworn would have been obvious to one of ordinary skill in the art since Sworn teaches xanthan and konjac are known to have synergistic interactions (‘112, [0006], [0027], [0083], [0147]) and since it has been held that the use of known techniques to improve similar products in the same way supports a conclusion of obviousness.
Further regarding the meat emulsion and the konjac containing all the protein of the canned food product, since the combination of references teaches that the konjac as the only ingredient comprising protein in the gravy, the combination of references is seen to teach that the meat emulsion and the konjac contain all the protein of the canned/retorted food product.
Claims 1 and 23 differ from Virassamy in view of Dupont in view of Fee as evidenced by Hydrocolloids in the Food Industry in view of Sworn in the recitation that the meat emulsion specifically comprises fibrillar protein from at least one source selected from the group consisting of bovine, equine, ovine, avian, porcine, caprine, and piscine. 
Martinez teaches a method for making a chewable and/or edible product for pets and animals that can be supplied to the animal as a dry, semi-wet or wet product that can exist in many different forms with a desired texture (‘270, Pg. 2, Paragraph [0011]). Martinez discloses that in order to increase the nutritional value the pet food product can include one or more non-collagenous proteins, combined with collagen in any 
Claims 1 and 23 differ from Virassamy in view of Dupont in view of Fee as evidenced by Hydrocolloids in the Food Industry in view of Sworn in view of Martinez in the recitation that the meat emulsion specifically comprises guar. However it is noted that Dupont already teaches the use of gums as suitable gelling agents to be included in a meat emulsion ([0028]). 
May also teaches a canned food product comprising a meat emulsion and that suitable gums for forming a meat emulsion for pet food include guar gum ([0048]), therefore the modification of the meat emulsion of Virassamy in view of Dupont in view of Fee as evidenced by Hydrocolloids in the Food Industry in view of Sworn in view of Martinez to specifically comprise guar gum as taught by May is seen to be an obvious modification, since it would have been obvious to one of ordinary skill in the art to use known techniques to improve similar products in the same way with a reasonable expectation of success. 
While it is noted that claims 1 and 23 include the transitional phrase “consisting essentially of, Absent a clear indication in the specification or claims of what the basic and novel characteristics actually are or what would be regarded as constituting a material change "consisting essentially of" will be construed as equivalent to "comprising”.  
Regarding claim 8, Modified Virassamy discloses that the product is a canned companion animal food product (‘202, [0026]).
Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Virassamy FR 2577389 in view of Dupont et al. US 2001/0041202 in view of Fee US 2006/0105084 as evidenced by Hydrocolloids in the Food Industry in view of Sworn et al. US 2012/0021112 in view of Martinez et al. US 2008/0003270 in view of May US 2002/0090432 and further in view of Caracci et al. US 3,751,410.
Regarding claim 7, Modified Virassamy discloses that the one or more hydrocolloid dispersions comprises starch, but is silent regarding whether the starch is propylated.  First it is noted while tables one and two of applicants’ specification 
Nevertheless, Carraci discloses modified starches with the incorporation of a hydroxyl propyl functional group (propylated starch) are stable, perform well, and have enhanced utility as thickeners in food compositions (‘410, Col. 1, lines 15-65). Carraci teaches that is it well established and conventional in the art to include propylated starches in the composition of food products as a superior thickening agent. Stated somewhat differently Carraci is teaching that modified starches have superior functional properties. To therefore modify the starch in the hydrocolloid dispersion of Modified Virassamy would have been obvious to one of ordinary skill in the art at the time of the invention as modified starches have superior functional properties. 

Claims 9-10, 13-15, 17-18, and 20-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Virassamy FR 2577389 in view of Fee US 2006/0105084 as evidenced by Hydrocolloids in the Food Industry in view of Sworn et al. US 2012/0021112 in view of Glicksman et al. US 3,881,031 in view of Martinez et al. US 2008/0003270 in view of May US 2002/0090432 in view of Dupont et al. US 2001/0041202 in view of Tonner et al. US 4,262,027 in view of Prest et al. US 4,746,528.
Regarding claim 9, Virassamy discloses a method of making a food product comprising forming a sauce having a creamy appearance and forming a meat emulsion (comminuted meat product) and completely encasing the sauce with the meat emulsion.
Claims 9 differs from Virassamy in the recitation that the sauce is formed by forming a hydrocolloid dispersion, the hydrocolloid dispersion being a flowable sol consisting essentially of water, a starch, xanthan, and konjac and in the recitation that the flowable sol comprises from about 25 to about 75% of the food product, and that the forming of the hydrocolloid dispersion comprises heating the water and dispersing the starch, the xanthan and the konjac in heated water and where the meat emulsion and the konjac contains all the protein of the canned retorted food product.
Fee discloses a method for making a packaged food product comprising forming a gravy (‘084, [0002], [0010], [0029]). Fee discloses a common composition for the gravy included in a packaged retorted pet food (‘084, [0031]) consists essentially of water, starch and a gum and discloses possible gums include xanthan ([0018], Table 2) xanthan is a hydrocolloid as evidenced by Hydrocolloids in the Food Industry (Pg. 20). It would have been obvious to one of ordinary skill in the art to modify the gravy of Virassamy to consist essentially of water, starch and xanthan and to be a hydrocolloid dispersion as taught by Fee as evidenced by Hydrocolloids in the Food Industry as it would have been obvious to one of ordinary skill in the art to look to known garnish/gravy compositions for similar types of products and utilize the known gravy composition based on its suitability for its intended use, as the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (MPEP 2144.07). 
Fee additionally discloses that it is common to make a canned food product comprising a sauce such as a runny gravy or a gel with a meat composition (‘084, [0002], [0017], [0018]). Stated somewhat differently Fee teaches that it is common 
Claim 9 differs from Virassamy in view of Fee as evidenced by Hydrocolloids in the Food Industry in the recitation that the garnish/gravy is specifically a hydrocolloid dispersion that is a flowable sol having a creamy appearance and consisting essentially of water, a starch, and xanthan and konjac. 
Sworn discloses a typical gravy may be constituted from a combination of xanthan and konjac (‘112, [0006], [0101], [0102], [0104], [0106]). To therefore modify the gravy of Virassamy in view of Fee as evidenced by Hydrocolloids in the Food Industry to additionally contain konjac as taught by Sworn would have been obvious to one of ordinary skill in the art since Sworn teaches xanthan and konjac are known to have synergistic interactions (‘112, [0006], [0027], [0083], [0147]), and since it has been held that the use of known techniques to improve similar products in the same way supports a conclusion of obviousness.
Claim 9 differs from Virassamy in view of Fee as evidenced by Hydrocolloids in the Food Industry in view of Sworn in the recitation that the method of forming the hydrocolloid dispersion specifically comprises heating the water and dispersing the starch, xanthan and the konjac in the heated water.
Glicksman teaches forming a hydrocolloid dispersion (gravy) by blending starch, gum and warm water and heating and stirring the mixture (col. 3, lines 29-34). It would have been obvious to one of ordinary skill in the art to modify the method forming the hydrocolloid dispersion of Virassamy in view of Fee as evidenced by Hydrocolloids in the Food Industry in view of Sworn to comprise heating the water and dispersing the starch, xanthan and the konjac in the heated water as taught by Glicksman since it has been held by the courts that the use of known techniques to improve similar processes in the same way supports a conclusion of obviousness.
Claim 9 differs from Virassamy in view of Fee as evidenced by Hydrocolloids in the Food Industry in view of Sworn in view of Glicksman in the recitation that the forming of the meat emulsion comprises forming a meat emulsion comprising a fibrillar protein from at least one source selected from the group consisting of bovine, equine, ovine, avian, porcine, caprine, and piscine.
Martinez teaches a method for making a chewable and/or edible product for pets and animals that can be supplied to the animal as a dry, semi-wet or wet product that can exist in many different forms with a desired texture (‘270, Pg. 2, Paragraph [0011]). Martinez discloses that in order to increase the nutritional value the pet food product can include one or more non-collagenous proteins, combined with collagen in any combination and proportion, the non-collagenous proteins are selected from among 
Claim 9 differs from Virassamy in view of Fee as evidenced by Hydrocolloids in the Food Industry in view of Sworn in view of Glicksman in view of Martinez in the recitation that the meat emulsion specifically comprises guar. 
May teaches a canned food product comprising a meat emulsion and that suitable gums for forming a meat emulsion for pet food include guar gum ([0048]), therefore the modification of the meat emulsion of Virassamy in view of Fee as 
Claim 9 differs from Virassamy in view of Fee as evidenced by Hydrocolloids in the Food Industry in view of Sworn in view of Glicksman in view of Martinez in view of May in the recitation that the forming of the meat emulsion comprises (i) crushing a meat and a fish into chunks, (ii) grinding and extruding the chunks through die plates to form an extrudate, (iii) mixing the extrudate with water and the guar gum in a mixer while applying steam injection to form a homogenous mixture, and (iv) subjecting the homogeneous mixture to an emulsifier device to form the meat emulsion; filling the flowable sol and the meat emulsion into a can such that the meat emulsion completely encases the flowable sol, wherein the flowable sol is maintained at a temperature of 90 to 97 °C from formation of the flowable sol until the filling into the can is completed; and retorting the filled can, wherein the meat emulsion and the konjac contain all the protein of the retorted, canned food product. 
Dupont discloses a method for making a retorted, canned food product comprising a can comprising a flowable sol (gravy) consisting essentially of water and starch or gums for increasing the viscosity of the flowable sol ([0041]). Dupont discloses that the canned food product comprises a meat emulsion substantially encasing the flowable sol (gravy) ([0026], [0028]). Dupont discloses that the meat emulsion comprises a composition of muscle meat ([0028]), and at least one polysaccharide 
It would have been obvious to one of ordinary skill in the art to modify method of Virassamy in view of Fee as evidenced by Hydrocolloids in the Food Industry in view of Sworn in view of Glicksman in view of Martinez in view of May to include the processing steps of Dupont to produce a canned, retorted food product as taught by Dupont in order to provide a meat product having an inner garnish which has a longer shelf life that would not require refrigeration and since it has been held that the use of known techniques to improve similar products or processes in the same way supports a conclusion of obviousness.
Claim 9 differs from Virassamy in view of Fee as evidenced by Hydrocolloids in the Food Industry in view of Sworn in view of Glicksman in view of Martinez in view of May in view of Dupont in the recitation that the method of forming the meat emulsion specifically includes extruding the chunks through die plates to form an extrudate prior to mixing the comminuted material with water and gum in a mixer.
Tonner teaches a method of forming a meat emulsion product including grinding and extruding meat thought a die prior to combining the extrudate with the remainder of the ingredients in a mixer to form an emulsion (col. 10, lines 27-32). It would have been obvious to one of ordinary skill in the art to modify the method of forming the meat emulsion of Virassamy in view of Fee as evidenced by Hydrocolloids in the Food Industry in view of Sworn in view of Glicksman in view of Martinez in view of May in view of Dupont to include extruding the chunks through die plates to form an extrudate prior to mixing the comminuted material with water and gum in a mixer as taught by Tonner in order to sufficiently ground the meat materials of Virassamy in view of Fee as evidenced by Hydrocolloids in the Food Industry in view of Sworn in view of Glicksman in view of Martinez in view of May in view of Dupont, and since it has been held by the courts that the use of known techniques to improve similar processes in the same way supports a conclusion of obviousness. 
Claim 9 differs from Virassamy in view of Fee as evidenced by Hydrocolloids in the Food Industry in view of Sworn in view of Glicksman in view of Martinez in view of May in view of Dupont in view of Tonner in the recitation that the flowable sol is maintained at a temperature of 90 to 97 °C from formation of the flowable sol until filling into the can is completed.
Prest teaching filling a hydrocolloid dispersion in a can and sealing hot to exclude air (col. 3, lines 30-36). It would have been obvious to one of ordinary skill in the art to modify Virassamy in view of Fee as evidenced by Hydrocolloids in the Food Industry in view of Sworn in view of Glicksman in view of Martinez in view of May in view of Dupont in view of Tonner such that the flowable sol is maintained at a hot temperature as taught 
Regarding the remaining limitation that the meat emulsion and the konjac contain all of the protein of the canned food product, since the only ingredients that contain protein in the product of Virassamy in view of Fee as evidenced by Hydrocolloids in the Food Industry in view of Sworn in view of Glicksman in view of Martinez in view of May in view of Dupont in view of Tonner in view of Prest are the meat emulsion and the konjac, Virassamy in view of Fee as evidenced by Hydrocolloids in the Food Industry in view of Sworn in view of Glicksman in view of Martinez in view of May in view of Dupont in view of Tonner in view of Prest is seen to teach the claimed limitation.
Further regarding the method steps of claim 9, Virassamy in view of Fee as evidenced by Hydrocolloids in the Food Industry in view of Sworn in view of Glicksman in view of Martinez in view of May in view of Dupont in view of Tonner in view of Prest discloses the method steps of forming a hydrocolloid dispersion which is a flowable sol including the ingredients discussed above and forming a meat emulsion comprising the ingredients discussed above and Dupont teaches filling the flowable sol and the meat 
Regarding claim 10, Modified Virassamy discloses the method further comprises hermetically sealing the cans after the filling and before the retorting (‘202, [0049], [0063]).
Regarding claim 13, Modified Virassamy discloses that the filled can is retorted at a temperature of about 115 °C to about 135 °C for about 30 to 100 minutes encompassing the claimed ranges (‘202, [0049]).
Regarding claims 14 and 15, Modified Virassamy discloses cooling the retorted can to room temperature which is within the claimed temperature range (‘202, [0031], [0063]).
Regarding claim 17, Modified Virassamy discloses that the steps of filling the can with the flowable sol and the meat emulsion comprise delivering the meat emulsion to the can and injecting the flowable sol into the meat emulsion since Dupont discloses that first the outer phase of the meat emulsion is filled into cans in a suitable filler (Pg. 3, Paragraph [0045 lines 1-2), after the outer phase has been filled into the can, the can is transported beneath an elongate filling nozzle and that either the can is raised or the filling nozzle is lowered such that the filling nozzle extends into the can substantially to the base of the can. The filling nozzle displaces the outer phase from the center of the can and causes it to ride up the sides, taking the shape of a tube within the can (Pg. 3 
Regarding claim 18, Modified Virassamy discloses filling the can with the hydrocolloid dispersion and meat emulsion by extruding the hydrocolloid dispersion at a first rate and the meat emulsion at a second rate to allow the meat emulsion to encase the hydrocolloid dispersion, since Dupont discloses filling the cans in a single step using a nozzle formed from a pair of co-axial tubes, to simultaneously dispense into the can the two phases, one about the other, which would read on filling the can by co-extrusion.  Regarding the first and second rates, it is noted that the claims do not specify whether the rates are the same or different, and the claims do not limit how the rates have been adjusted.  In any case when using an extrusion device for completely encasing the hydrocolloid dispersion of Modified Virassamy it would have been obvious to one of ordinary skill in the art to adjust the first and second rates for the purposes of arriving at an encased hydrocolloid dispersion/flowable sol.  That is, the rates would need to have been adjusted to stop the dispensing and to ensure that the meat emulsion would encase the hydrocolloid dispersion/flowable sol.
Regarding claims 20-22, claims 20-22 are rejected for the same reasons given above as for claim 9.
   Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Virassamy FR 2577389 in view of Fee US 2006/0105084 as evidenced by Hydrocolloids in the Food Industry in view of Sworn et al. US 2012/0021112 in view of Glicksman et al. US 3,881,031 in view of Martinez et al. US 2008/0003270 in view of May US 2002/0090432 in view of Dupont et al. US 2001/0041202 in view of Tonner et al. US 4,262,027 in view of Prest et al. US 4,746,528 and further in view of A Complete Course in Canning and Smith et al. US 3,532,049.
Regarding claim 12, Modified Virassamy does not disclose inverting the can before retorting. 
A Complete Course in Canning discloses inverting the canned meat product prior to retorting to agitate the contents and help improve the rate of heat penetration (P. 354: Processing, Paragraph 1). Since Modified Virassamy and A Complete Course in Canning are in the same field of endeavor such as processing procedures for canned meat products it would have been obvious to one of ordinary skill in the art to invert the product of Modified Virassamy to quickly and evenly sterilize the contents of the can.
As further support, Smith teaches inverting the can during the retorting process to agitate the contents of the can and help accelerate diffusion of heat as well as help prevent contents from burning onto the interior of the can (Column 1 line 20-24). Even though Smith does not disclose inverting the can before retorting one of ordinary skill in the art could easily rearrange the known steps and still achieve similar results. Since Modified Virassamy and Smith both disclose methods for processing canned food products it would have been obvious to one of ordinary skill in the art to invert the can .
Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Virassamy FR 2577389 in view of Fee US 2006/0105084 as evidenced by Hydrocolloids in the Food Industry in view of Sworn et al. US 2012/0021112 in view of Glicksman et al. US 3,881,031 in view of Martinez et al. US 2008/0003270 in view of May US 2002/0090432 in view of Dupont et al. US 2001/0041202 in view of Tonner et al. US 4,262,027 in view of Prest et al. US 4,746,528 and further in view of Palmer US 3,808,340.
Regarding claim 16, Modified Virassamy discloses first filling the can with the meat emulsion, and discloses adding the flowable sol onto the portion of the meat emulsion and then covering the flowable sol with a remaining portion of the meat emulsion (Virassamy). Further because Modified Virassamy desires to have a completely covered core, providing an additional layer of the meat emulsion after dispensing the flowable sol would have been obvious to one having ordinary skill in the art for the purpose of ensuring that the flowable sol remained completely encased.
As further support, Palmer discloses that to achieve a core encased within a cover layer, a thin layer of coating material is deposited onto a belt and individual core pieces are dropped on to the layered coating material. After the core has been deposited, a second layer of coating material (same as the first coating material) is deposited in such a manner as to overlay the core particles (Column 6, Example 5, lines 41-45). Since Modified Dupont and Palmer are in the same field of endeavor, such as composite pet food products comprising a core completely surrounded by a cover layer, . 
Claim 24 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Virassamy FR 2577389 in view of Fee US 2006/0105084 as evidenced by Hydrocolloids in the Food Industry in view of Sworn et al. US 2012/0021112 in view of Glicksman et al. US 3,881,031 in view of Martinez et al. US 2008/0003270 in view of May US 2002/0090432 in view of Dupont et al. US 2001/0041202 in view of Tonner et al. US 4,262,027 in view of Prest et al. US 4,746,528 in view of Koschak et al. US 5,004,624 in view of Achterkamp et al. US 2008/0299268.
Regarding claim 24, Modified Virassamy discloses that the flowable sol consists of the water, the starch, the xanthan and the konjac. 
Claim 24 differs from Modified Virassamy in the recitation that the flowable sol includes a preservative, a colorant and a flavor compound.
Koschak teaches a common ingredient for gravy includes a minor amount of preservatives and colorants and flavor compound (col. 6, lines 50, 65-68, col. 7, lines 1-42). It would have been obvious to one of ordinary to include a preservative, a colorant and a flavor compound in the flowable sol in order to further prevent spoilage of the flowable sol and enhance the color and flavor of the flowable sol. 
 Claim 24 differs from Modified Virassamy in the recitation that the flowable sol contains visible pieces of aesthetic or nutritional ingredients.
Achterkamp discloses ingredients for forming a gravy include herbs ([0010], [0012], [0016]). It would have been obvious to one of ordinary skill in the art to modify .
Claim 26 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Virassamy FR 2577389 in view of Fee US 2006/0105084 as evidenced by Hydrocolloids in the Food Industry in view of Sworn et al. US 2012/0021112 in view of Glicksman et al. US 3,881,031 in view of Martinez et al. US 2008/0003270 in view of May US 2002/0090432 in view of Dupont et al. US 2001/0041202 in view of Tonner et al. US 4,262,027 in view of Prest et al. US 4,746,528 in view of Koschak et al. US 5,004,624.
Regarding claim 26, Claim 26 differs from Modified Virassamy in the recitation that the hydrocolloid dispersion (gravy) comprises a preservative however, claim 26 is rejected for the same reasons given above for claim 24 regarding the addition of a preservative to the flowable sol. Modified Virassamy is seen to disclose that the preservative, the water, the starch and the xanthan are at least 97.8% of the flowable sol (‘084, [0029]).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of copending Application No. 14807383 (‘383) in view of Fee US 2006/0105084 as evidenced by Hydrocolloids in the Food Industry in view of Sworn et al. US 2012/0021112 in view of Virassamy FR 2577389 in view of Martinez et al. US 2008/0003270 in view of May US 2002/0090432.
Regarding claims 1 and 23, ‘383 discloses a canned food product comprising a meat emulsion that completely encloses a gravy (claim 20) 
Claims 1 and 23 differs from ‘383 in the recitation that the gravy is specifically a flowable sol having a creamy appearance and consisting essentially of water, a starch, and xanthan and konjac and comprising about 25 to about 75% of the food product.
Fee discloses a method for making a packaged food product comprising forming a gravy (‘084, [0002], [0010], [0029]). Fee discloses a common composition for the gravy included in a packaged retorted pet food (‘084, [0031]) consists essentially of water, starch and a gum and discloses possible gums include xanthan ([0018], Table 2) xanthan is a hydrocolloid as evidenced by Hydrocolloids in the Food Industry (Pg. 20). It would have been obvious to one of ordinary skill in the art to modify the gravy of ‘383 to consist essentially of water, starch and xanthan as taught by Fee as evidenced by Hydrocolloids in the Food Industry as it would have been obvious to one of ordinary skill in the art to look to known gravy compositions for similar types of products and utilize the known gravy composition based on its suitability for its intended use, as the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (MPEP 2144.07). 
Fee additionally discloses that it is common to make a canned food product comprising a sauce such as a runny gravy or a gel with a meat composition (‘084, [0002], [0017], [0018]). Stated somewhat differently Fee teaches that it is common practice to modify a sauce to be either a runny gravy or gel. It would have been obvious to one of ordinary skill in the art to modify the gravy of ‘383 in view of Fee as evidenced by Hydrocolloids in the Food Industry to be a flowable sol as additionally taught by Fee as it was common in the art to modify a sauce provided with a meat composition in a package to be retorted to be a flowable sol. Further regarding the flowable sol comprising about 25 to about 75% of the food product, it is noted that Fee discloses optimizing the amount of ingredients of the food product in order to provide sufficient aesthetic impact ([0006], [0010]) therefore it would have been obvious to one of ordinary skill in the art to vary the amount of hydrocolloid dispersion including to values presently claimed in order to provide sufficient aesthetic impact.
Claims 1 and 23 differs from ‘383 in view of Fee as evidenced by Hydrocolloids in the Food Industry in the recitation that the gravy is a hydrocolloid dispersion that is a flowable sol having a creamy appearance and consisting essentially of water, a starch, and xanthan and konjac. 
Sworn discloses a typical gravy may be constituted from a combination of xanthan and konjac (‘112, [0006], [0101], [0102], [0104], [0106]). To therefore modify the gravy of ‘383 in view of Fee as evidenced by Hydrocolloids in the Food Industry to additionally contain konjac as taught by Sworn would have been obvious to one of ordinary skill in the art since Sworn teaches xanthan and konjac are known to have synergistic interactions (‘112, [0006], [0027], [0083], [0147]).
Claims 1 and 23 differs from ‘383 in view of Fee as evidenced by Hydrocolloids in the Food Industry in view of Sworn in the recitation that the hydrocolloid dispersion has a creamy appearance.
Virassamy discloses a product of comminuted meat provided with an inner garnish which has a creamy appearance (creamy consistency) (‘389, Abstract), the creamy inner garnish is completely encased by comminuted meat (‘389, Fig. 1). Furthermore, Virassamy teaches that the inner garnish completely encased by comminuted meat can have a solid, smooth creamy or liquid consistency (‘389, Abstract), stated somewhat differently Virassamy teaches a common modification to an inner filling can be the modification of the inner filling to a creamy inner filling.  It would have been obvious to one of ordinary skill in the art to modify the hydrocolloid dispersion of ‘383 in view of Fee as evidenced by Hydrocolloids in the Food Industry in view of Sworn to have a creamy appearance as taught by Virassamy as it would have been obvious to one of ordinary skill in the art to use a similar technique to improve a similar product in the same way.
Claims 1 and 23 differs from ‘383 in view of Fee as evidenced by Hydrocolloids in the Food Industry in view of Sworn in view of Virassamy in the recitation that the meat emulsion comprises a fibrillar protein from at least one source selected from the group consisting of bovine, equine, ovine, avian, porcine, caprine, and piscine.  
Martinez teaches a method for making a chewable and/or edible product for pets and animals that can be supplied to the animal as a dry, semi-wet or wet product that can exist in many different forms with a desired texture (‘270, Pg. 2, Paragraph [0011]). Martinez discloses that in order to increase the nutritional value the pet food product 
Claims 1 and 23 differ from 383 in view of Fee as evidenced by Hydrocolloids in the Food Industry in view of Sworn in view of Virassamy in view of Martinez in the recitation that the meat emulsion specifically comprises guar. 
May teaches a canned food product comprising a meat emulsion and that suitable gums for forming a meat emulsion for pet food include guar gum ([0048]), 
Further regarding the meat emulsion and the konjac containing all the protein of the canned food product, since the combination of references teaches that the konjac as the only ingredient comprising protein in the gravy, the combination of references is seen to teach that the meat emulsion and the konjac contain all the protein of the canned/retorted food product.
Claim 7 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of copending Application No. 14807383 (‘383) in view of Fee US 2006/0105084 as evidenced by Hydrocolloids in the Food Industry in view of Sworn et al. US 2012/0021112 in view of Virassamy FR 2577389 in view of Martinez et al. US 2008/0003270 in view of May US 2002/0090432 and further in view of Caracci et al US 3,751,410.
Regarding claim 7, claim 7 differs from ‘383 in view of Fee as evidenced by Hydrocolloids in the Food Industry in view of Sworn in view of Virassamy in view of Martinez in view of May in the recitation that the starch is a propylated starch.
Carraci discloses modified starches with the incorporation of a hydroxyl propyl functional group (propylated starch) are stable, perform well, and have enhanced utility as thickeners in food compositions (‘410, Col. 1, lines 15-65). Carraci teaches that is it 

Claims 9, 13 and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11 and 21 of copending Application No. 14807383 (‘383) in view of Fee US 2006/0105084 as evidenced by Hydrocolloids in the Food Industry in view of Sworn et al. US 2012/0021112 in view of Virassamy FR 2577389 in view of Martinez et al. US 2008/0003270 in view of May US 2002/0090432 in view of Glicksman et al. US 3,881,031 in view of Dupont et al. US 2001/0041202 in view of Tonner et al. US 4,262,027 in view of Prest et al. US 4,746,528.
Regarding claim 9, ‘383 discloses a method for making a canned food product comprising forming a gravy (claim 1, 21), and forming a meat emulsion and filling the gravy and the meat emulsion into a can such that the meat emulsion completely encases the gravy (claim 1, 21). 
Claim 9 differs from ‘383 in the recitation that the gravy is a hydrocolloid dispersion that is a flowable sol having a creamy appearance and consisting essentially 
Fee discloses a method for making a packaged food product comprising forming a gravy (‘084, [0002], [0010], [0029]). Fee discloses a common composition for the gravy included in a packaged retorted pet food (‘084, [0031]) consists essentially of water, starch and a gum and discloses possible gums include xanthan ([0018], Table 2) xanthan is a hydrocolloid as evidenced by Hydrocolloids in the Food Industry (Pg. 20). It would have been obvious to one of ordinary skill in the art to modify the gravy of ‘383 to consist essentially of water, starch and xanthan and to be a hydrocolloid dispersion as taught by Fee as evidenced by Hydrocolloids in the Food Industry as it would have been obvious to one of ordinary skill in the art to look to known gravy compositions for similar types of products and utilize the known gravy composition based on its suitability for its intended use, as the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (MPEP 2144.07). 
Fee additionally discloses that it is common to make a canned food product comprising a sauce such as a runny gravy or a gel with a meat composition (‘084, [0002], [0017], [0018]). Stated somewhat differently Fee teaches that it is common practice to modify a sauce to be either a runny gravy or gel. It would have been obvious to one of ordinary skill in the art to modify the gravy/hydrocolloid dispersion of ‘383 in view of Fee as evidenced by Hydrocolloids in the Food Industry to be a flowable sol as additionally taught by Fee as it was common in the art to modify a sauce provided with a meat composition in a package to be retorted to be a flowable sol. Further regarding the hydrocolloid dispersion comprising about 25 to about 75% of the food product, it is 
Claim 9 differs from ‘383 in view of Fee as evidenced by Hydrocolloids in the Food Industry in the recitation that the gravy is specifically a hydrocolloid dispersion that is a flowable sol having a creamy appearance and consisting essentially of water, a starch, and xanthan and konjac. Sworn discloses a typical gravy may be constituted from a combination of xanthan and konjac (‘112, [0006], [0101], [0102], [0104], [0106]). To therefore modify the gravy of ‘383 in view of Fee as evidenced by Hydrocolloids in the Food Industry to additionally contain konjac as taught by Sworn would have been obvious to one of ordinary skill in the art since Sworn teaches xanthan and konjac are known to have synergistic interactions (‘112, [0006], [0027], [0083], [0147]).
Claim 9 differs from ‘383 in view of Fee as evidenced by Hydrocolloids in the Food Industry in view of Sworn in the recitation that the hydrocolloid dispersion/flowable sol has a creamy appearance. 
Virassamy discloses a product of comminuted meat provided with an inner garnish which has a creamy appearance (creamy consistency) (‘389, Abstract), the creamy inner garnish is completely encased by comminuted meat (‘389, Fig. 1). Furthermore, Virassamy teaches that the inner garnish completely encased by comminuted meat can have a solid, smooth creamy or liquid consistency (‘389, Abstract), stated somewhat differently Virassamy teaches a common modification to an inner filling can be the modification of the inner filling to a creamy inner filling.  It would 
Claim 9 differs from ‘383 in view of Fee as evidenced by Hydrocolloids in the Food Industry in view of Sworn in view of Virassamy in the recitation that the meat emulsion comprises a fibrillar protein from at least one source selected from the group consisting of bovine, equine, ovine, avian, porcine, caprine, and piscine. 
Martinez teaches a method for making a chewable and/or edible product for pets and animals that can be supplied to the animal as a dry, semi-wet or wet product that can exist in many different forms with a desired texture (‘270, Pg. 2, Paragraph [0011]). Martinez discloses that in order to increase the nutritional value the pet food product can include one or more non-collagenous proteins, combined with collagen in any combination and proportion, the non-collagenous proteins are selected from among proteins of animal origin, preferably myosin and actin (‘270, Pg. 5 Paragraph [0063]). Since suitable fibrillar proteins of the invention (as disclosed by the applicants’) include myosin, actin, actomyosin, collagen and mixtures thereof, and Martinez discloses including myosin, and actin as additives for a food product to increase the nutritional value of the product, Martinez teaches one having ordinary skill in the art that fibrillar proteins such as myosin, and actin can be included in the composition of the meat emulsion to increase the nutritional value of the product. Martinez discloses that the non-collagenous proteins are selected from proteins among animal origin ([0063]-
Claims 1 and 23 differ from 383 in view of Fee as evidenced by Hydrocolloids in the Food Industry in view of Sworn in view of Virassamy in view of Martinez in the recitation that the meat emulsion specifically comprises guar. 
May teaches a canned food product comprising a meat emulsion and that suitable gums for forming a meat emulsion for pet food include guar gum ([0048]), therefore the modification of the meat emulsion of 383 in view of Fee as evidenced by Hydrocolloids in the Food Industry in view of Sworn in view of Virassamy in view of Martinez to specifically comprise guar gum as taught by May is seen to be an obvious modification, since it would have been obvious to one of ordinary skill in the art to use known techniques to improve similar products in the same way with a reasonable expectation of success. 
Claim 9 differs from‘383 in view of Fee as evidenced by Hydrocolloids in the Food Industry in view of Sworn in view of Virassamy in view of Martinez in view of May in the recitation that the method of forming the hydrocolloid dispersion specifically 
Glicksman teaches forming a hydrocolloid dispersion (gravy) by blending starch, gum and warm water and heating and stirring the mixture (col. 3, lines 29-34). It would have been obvious to one of ordinary skill in the art to modify the method forming the hydrocolloid dispersion of ‘383 in view of Fee as evidenced by Hydrocolloids in the Food Industry in view of Sworn in view of Virassamy in view of Martinez in view of May to comprise heating the water and dispersing the starch, xanthan and the konjac in the heated water as taught by Glicksman since it has been held by the courts that the use of known techniques to improve similar processes in the same way supports a conclusion of obviousness. 
Claim 9 differs from ‘383 in view of Fee as evidenced by Hydrocolloids in the Food Industry in view of Sworn in view of Virassamy in view of Martinez in view of May in view of Glicksman in the recitation that the method of forming the meat emulsion specifically includes crushing a meat and a fish into chunks, grinding and extruding the chunks through die plates to form an extrudate, mixing the extrudate with water and guar gum in a mixer while applying steam injection to form a homogenous mixture and subjecting the homogenous mixture to an emulsifier device to form the meat emulsion. 
Dupont discloses that forming the meat emulsion comprises comminuting meat material from any suitable animal, bird or fish ([0028]) and therefore is seen to teach crushing a meat and a fish into chunks, as well as grinding, mixing the comminuted material with water and gums in a mixer while applying steam injection to form a 
Tonner teaches a method of forming a meat emulsion product including grinding and extruding meat thought a die prior to combining the extrudate with the remainder of the ingredients in a mixer to form an emulsion (col. 10, lines 27-32). 
It would have been obvious to one of ordinary skill in the art to modify the method of forming the meat emulsion of ‘383 in view of Fee as evidenced by Hydrocolloids in the Food Industry in view of Sworn in view of Virassamy in view of Martinez in view of May in view of Glicksman such that the method of forming the meat emulsion specifically includes crushing a meat and a fish into chunks, grinding and extruding the chunks through die plates to form an extrudate, mixing the extrudate with water and guar gum in a mixer while applying steam injection to form a homogenous mixture and subjecting the homogenous mixture to an emulsifier device to form the meat emulsion as taught by the combination of Dupont and Tonner since it has been held by the courts that the use of known techniques to improve similar processes in the same way supports a conclusion of obviousness. 
Claim 9 differs from of ‘383 in view of Fee as evidenced by Hydrocolloids in the Food Industry in view of Sworn in view of Virassamy and further in view of Martinez in view of May in view of Glicksman in view of Dupont in view of Tonner in the recitation that the flowable sol is maintained at a temperature of 90 to 97 °C from formation of the flowable sol until filling into the can is completed.
Prest teaching filling a hydrocolloid dispersion in a can and sealing hot to exclude air (col. 3, lines 30-36). It would have been obvious to one of ordinary skill in the art to 
Further regarding the meat emulsion and the konjac containing all the protein of the canned food product, since the combination of references teaches that the konjac as the only ingredient comprising protein in the gravy, the combination of references is seen to teach that the meat emulsion and the konjac contain all the protein of the canned food product.
Regarding claim 13, ‘383 in view of Fee as evidenced by Hydrocolloids in the Food Industry in view of Sworn in view of Virassamy in view of Martinez in view of May in view of Glicksman and further in view of Dupont in view of Tonner in view of Prest disclose that the can is retorted at a temperature of about 121 °C to about 126 °C for about 25 to about 50 minutes (‘383, claim 5, claim 21).
Regarding claim 21, ‘383 in view of Fee as evidenced by Hydrocolloids in the Food Industry in view of Sworn in view of Virassamy and further in view of Dupont in view of Martinez in view of May in view of Glicksman and further in view of Dupont in view of Tonner in view of Prest disclose that the product is a canned companion animal food product (‘383, claim 11).
This is a provisional nonstatutory double patenting rejection.
Response to Arguments
Applicant's arguments filed 01/04/2021 have been fully considered but they are not persuasive. 
In response to applicant’s argument that Fee teaches away from the claimed invention as well as the primary reference Virassamy, this argument has not been found persuasive, the fact that Fee does not teach the specific configuration of meat and sauce as Virassamy or the claimed invention does not necessarily discourage one of ordinary skill in the art from using the sauce composition taught by Fee, Fee has only been relied upon for its teaching of a sauce composition for a packaged retorted food product and a reference that “merely expresses a general preference for an alternative invention but does not criticize, discredit, or otherwise discourage investigation into” the claimed invention does not teach away ([0019]). It is noted that Fee teaches an advantage of the invention is that the different components of the food product are not physically blended and teaches forming the gravy separately from the meat component and adding the gravy separately to the food product ([0013], [0029], [0030]), and Fee discloses that the sauce or gel incorporated in the pet food product may be based on any one of a number of materials that are well known in the art for this purpose .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY AXTELL whose telephone number is (571)270-0316.  The examiner can normally be reached on M-F 9:00- 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIK KASHNIKOW can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.A/
Ashley AxtellExaminer, Art Unit 1792                                                                                                                                                                                                        
/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792